NOTICE OF ALLOWABILTY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on 10/31/2017. It is noted, however, that applicant has not filed a certified copy of the CN 201711053875.8 application as required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Fredrick on 5/11/2021.
The application has been amended as follows: 
Claim 1, line 13, delete “, wherein the particles II have a sandbag structure”; line 19, insert --physical-- before “foaming agent”; line 20, insert --physical-- before “foaming agent”; line 21, insert --physical-- before “foaming agent”.
Claim 10, line 2, insert --physical-- before “foaming agent”. 

Allowable Subject Matter
Claims 1-10 are allowed.
The closest prior art is the following:  (1) Nohara et al. (US 2009/0169895) and (2) Yamade et al. (WO 2017/094131). Because WO 2017/094131 is in Japanese, the US equivalent, US 2018/0368515, is cited below. 
Nohara et al. teach a method for preparing foamed resin beads produced by dispersing composite resin beads having a core layer (R), corresponding to the instantly claimed filler, and a covering layer (R) corresponding to the instantly claimed coupling agent, into an aqueous medium in a closeable container (e.g. an autoclave) which can be pressurized, adding a dispersing agent, injecting a predetermined amount of blowing agent and pressurizing, stirring under heating for a predetermined time, impregnating the composite resin beads with the blowing agent, and then releasing the aqueous medium and contents into a low-pressure area with an internal container pressure to allow them to foam and expand, which corresponds to S3 of instant claim 1. See ¶96. The blowing agent may be a physical blowing agent such as carbon dioxide and nitrogen, which, according to instant claim 3, are environmentally friendly. See ¶97. The amount of blowing agent is 0.5 to 15 parts by weight based on 100 parts by weight of the composite resin beads. See ¶98. The foamed resin beads may be heated with steam to produce foamed particles. 
While Nohara teaches that a polyether ester amide antistatic agent can be included (¶121), There is no indication that the composite resin beads themselves are block polyether amide foam particles. It would not have been obvious, based on Nohara, to produce block polyether amide foam particles. 
Yamade et al. teach resin foam particles produced from a resin composition, wherein the resin composition comprises a polyamide elastomer such as polyether block amide (¶19). The particles may be produced by impregnating particles with foaming agent or by extrusion in which a resin composition containing foaming agent is extruded into cooling water for granulation. In the impregnation method, the resin is first molded to fabricate resin particles. Next the resin particles, a foaming agent, and an aqueous dispersant are introduced into an autoclave following by stirring under heat and pressure to impregnate the resin particles with the foaming agent. The foaming agent after impregnation is foamed, to obtain the resin foam particles. In the extrusion method, the resin composition and a foaming agent are added to an extruder equipped with a die having many holes followed by melt-kneading. The melt-kneaded product is extruded from the die into the form of strands and is immediately introduced into cooling water. The strands are cut into particles to obtain resin foam particles. See ¶21.  Examples of foaming agent include carbon dioxide, nitrogen and air. See ¶22. 
Yamade et al. fail to disclose a step in which a modifier is premixed with filler and coupling agent to prepare blended particles before melting and blending in an extruder followed by underwater granulation, which is required for the method of the instant claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766